UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF SECURITIES EXCHANGE ACT OF 1, 2014. OR [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-32505 L & L ENERGY, INC. (Exact name of Registrant as specified in its charter) NEVADA 91-2103949 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 130 Andover Park East, Suite 200, Seattle, WA 98188 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (206) 264-8065 Indicate by check mark whether the Registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[ X ] No[ ] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[X] Non-accelerated filer[ ] Smaller reporting company[ ] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of March 17, 2014, there were 43,470,705 shares of common stock outstanding, with par value of $0.001. 1 L & L ENERGY, INC. Form 10-Q Quarterly Report Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements – Unaudited Balance Sheets as of January 31, 2014 and April 30, 201 3 3 Statements of Income and Other Comprehensive Income for the three and nine months ended January 31, 2014 and 2013 4 Statements of Cash Flows for the nine months ended January 31, 2014 and 2013 5 Notes to Condensed Consolidated Financial Statements - Unaudited 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 36 Item 4. Controls and Procedures 36 PART II – OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 47 Item 3. Defaults upon Senior Securities 48 Item 4. Mine Safety Disclosures. 48 Item 5. Other Information 48 Item 6. Exhibits 48 Signatures 48 Index to Exhibits 48 When we use the terms "we," "us," "our," "L & L" and "the Company," we mean L & L ENERGY, INC., a Nevada corporation, and its subsidiaries. This report contains forward-looking statements that involve risks and uncertainties. Please see the sections entitled "Forward-Looking Statements" and "Risk Factors" below for important information to consider when evaluating such statements. 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements L & L ENERGY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JANUARY 31, 2, 2013 (Unaudited) January 31, 2014 April 30, 2013 ASSETS CURRENT ASSETS: Cash and cash equivalents $ 8,151,268 $ 9,565,084 Accounts receivable 32,425,147 35,431,260 Prepaid expenses and other current assets 29,635,162 23,139,756 Other receivables 7,889,520 12,895,304 Due from related party 5,707,051 3,434,502 Related party notes receivable - current 4,331,581 4,237,715 Inventories 8,452,982 7,154,544 Total current assets 96,592,711 95,858,165 Property, plant, equipment, and mine development cost, net 215,431,354 173,409,488 Construction-in-progress 49,054,291 34,679,059 Intangible assets, net 820,185 214,883 Goodwill 2,806,089 2,753,439 Prepaid and Other assets, non-current 5,876,536 3,094,830 Deferred finance fee 78,523 146,072 Long-term receivable 7,323,886 12,441,007 Total non-current assets 281,390,864 226,738,778 　 　 TOTAL ASSETS $ 377,983,575 $ 322,596,943 LIABILITIES AND EQUITY CURRENT LIABILITIES: Accounts payable $ 3,810,085 $ 3,794,840 Accrued expenses and other current liabilities 2,697,671 1,011,100 Other payables 25,682,072 21,373,835 Related party payable- current 13,027,737 6,808,798 Due to officers 1,214,432 1,304,431 Taxes payable 21,701,013 17,792,612 Customer deposits 2,258,918 745,200 Bank loans 4,999,985 4,999,985 Total current liabilities 75,391,913 57,830,801 LONG-TERM LIABILITIES Convertible note payable, net of discount 1,214,367 543,367 Derivative liabilities 188,959 4,594,912 Related party payable- non-current - - Asset retirement obligations 3,903,835 3,616,643 Total long-term liabilities 5,307,161 8,754,922 Total liabilities 80,699,074 66,585,723 Commitments and contingencies EQUITY: L&L ENERGY STOCKHOLDERS' EQUITY: Preferred stock, no par value, 2,500,000 shares authorized, none issued and outstanding - - Common stock ($0.001 par value, 120,000,000 shares authorized: 43,470,705 and 38,385,050 shares issued and outstanding at January 31, 2014 and April 30, 2013, respectively) 43,471 38,385 Additional paid-in capital 81,943,184 69,588,550 Accumulated other comprehensive income 14,280,333 9,814,087 Retained earnings 150,861,780 134,487,028 Treasury stock (286,595 shares and 286,595 shares at January 31, 2014 and April 30, 2013, respectively) (68,035) (68,035) Total L & L Energy stockholders' equity 247,060,733 213,860,015 Non-controlling interest 50,223,768 42,151,205 Total equity 297,284,501 256,011,220 TOTAL LIABILITIES AND EQUITY $ 377,983,575 $ 322,596,943 The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 L & L ENERGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME FOR THE THREE AND NINE MONTHS ENDED JANUARY 31 2 (Unaudited) For The Three Months Ended January 31, For The Nine Months Ended January 31, 2014 2013 2014 2013 NET REVENUES $ 31,671,723 $ 59,852,361 $ 125,819,602 $ 144,804,738 COST OF REVENUES 21,774,009 39,396,382 79,624,378 102,569,810 GROSS PROFIT 9,897,714 20,455,979 46,195,224 42,234,928 OPERATING COSTS AND EXPENSES: Salaries & wages-selling, general and administrative 596,155 703,121 4,797,301 2,597,634 Selling, general and administrative expenses, excluding salaries and wages 2,860,068 3,358,112 11,012,065 9,260,485 Total operating expenses 3,456,223 4,061,233 15,809,366 11,858,119 INCOME FROM OPERATIONS 6,441,491 16,394,746 30,385,858 30,376,809 OTHER INCOME (EXPENSE): Interest income (expense) 4,701 116,926 14,716 341,261 Other income(expense), net (596,222) 71,828 (1,091,012) 962,243 Loss on debt settlement - (6,101,488) - Derivative gain 772,767 - 4,405,953 - Total other income (expense) 181,246 188,754 (2,771,831) 1,303,504 INCOME FROM CONTINUING OPERATIONS BEFORE PROVISION FOR INCOME TAXES 6,622,737 16,583,500 27,614,027 31,680,313 PROVISION FOR INCOME TAXES 1,018,654 1,574,799 4,405,955 3,072,766 INCOME FROM CONTINUING OPERATIONS 5,604,083 15,008,701 23,208,072 28,607,547 Income attributable to non-controlling interests 1,395,633 3,007,604 6,833,321 6,334,799 Income attributable to L & L 4,208,450 12,001,097 16,374,751 22,272,748 DISCONTINUED OPERATIONS Gain on disposal 3,260,086 3,260,086 Net income from discontinued operations attributable to non-controlling interests - 176,375 - 2,236,402 Net income from discontinued operations attributable to L & L - 335,615 - 3,993,377 TOTAL INCOME FROM DISCONTINUED OPERATIONS - 　 3,772,076 　 - 　 9,489,865 NET INCOME $ 5,604,083 $ 18,780,777 $ 23,208,072 38,097,412 Net income attributable to non-controlling interests $ 1,395,633 $ 3,183,979 $ 6,833,321 8,571,201 Net income attributable to L & L 4,208,450 15,596,798 16,374,751 29,526,211 - OTHER COMPREHENSIVE INCOME: Foreign currency translation gain (loss) 1,564,694 (977,322) 4,466,246 (1,308,735) COMPREHENSIVE INCOME $ 7,168,777 $ 17,803,455 $ 27,674,318 36,788,677 Comprehensive income attributable to non-controlling interests $ 1,697,100 $ 3,049,642 $ 7,701,699 8,377,845 Comprehensive income attributable to L & L 5,471,677 14,753,813 19,972,619 28,410,832 INCOME PER COMMON SHARE – basic from continuing operations $ 0.10 $ 0.32 $ 0.40 0.60 INCOME PER COMMON SHARE – basic from discontinued operations $ - $ 0.10 $ - 0.19 INCOME PER COMMON SHARE – basic $ 0.10 $ 0.42 $ 0.40 0.79 INCOME PER COMMON SHARE – diluted from continuing operations $ 0.09 $ 0.32 $ 0.38 0.60 INCOME PER COMMON SHARE – diluted from discontinued operations $ - $ 0.10 $ - 0.19 INCOME PER COMMON SHARE – diluted $ 0.09 $ 0.42 $ 0.38 0.79 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING – basic 43,613,610 37,318,789 41,429,291 37,562,695 WEIGHTED AVERAGE COMMON SHARES OUTSTANDING - diluted 45,545,719 37,318,789 43,632,344 37,562,695 The accompanying notes are an integral part of these consolidated financial statements. 4 L & L ENERGY, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE PERIOD ENDED JANUARY 31, 2 (UNAUDITED) 2014 2013 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 23,208,072 $ 38,097,412 Loss from discontinued operations, net of income taxes - (6,229,779) Loss on sale of subsidiary - (3,260,086) Income from continuing operations, net of income taxes 23,208,072 28,607,547 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 6,101,572 5,124,945 Stock-based compensation 1,259,081 2,099,117 Amortization of debt discount 671,000 - Loss on Ironridge Settlement 6,101,487 - Decrease in fair value of derivative liability (4,405,953) - Accretion of asset retirement obligation 216,367 137,134 Changes in assets and liabilities, net of businessess acquisitions: Accounts receivable 3,654,897 (11,457,864) Prepaid expenses and other current assets (1,914,539) (3,584,643) Inventories (1,152,676) (2,303,922) Other receivables 1,994,239 (17,249,745) Accounts payable and other payables 10,820,899 8,358,088 Customer deposits 1,487,861 (1,273,992) Accrued expense and other liabilities 1,654,332 (417,174) Taxes payable 3,540,644 2,513,694 Note receivable - 56,184 Net cash provided by continuing operating activities 53,237,283 10,609,369 Net cash provided by discontinued operating activities - 9,489,865 Net cash provided by operating activities 53,237,283 20,099,234 CASH FLOWS FROM INVESTING ACTIVITIES: Acquisition of property and equipment (1,540,270) (1,596,161) Acquisition of intangible assets (682,324) - Acquisition of businesses, net of cash acquired - (1,748,669) Construction-in-progress (58,505,000) (27,442,341) Increase in restricted cash (318,426) - Increase in land rental prepaid (2,383,037) - Proceeds from repayment of long term receivable 5,300,720 1,559,826 Proceeds from disposal of fixed asset 2,562,753 - Cash received from HSC disposal 526,250 5,125,291 Net cash used in continuing investing activities (55,039,334) (24,102,054) Net cash used in discontinued investing activities - 12,555,005 Net cash used in investing activities (55,039,334) (11,547,049) CASH FLOWS FROM FINANCING ACTIVITIES: Due to officers (114,045) 1,035,708 Proceeds from Treasury stock sold - 55,933 Payment to previous owner of acquired mine - (8,708,978) Net cash provided by (used in) continuing financing activities (114,045) (7,617,337) Net cash provided by (used in) discontinued financing activities - - Net cash provided by financing activities (114,045) (7,617,337) Effect of exchange rate changes on cash and cash equivalents 738,262 634,714 INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS (1,413,816) 1,569,562 CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 9,565,084 3,547,953 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 8,151,268 $ 5,117,515 SUPPLEMENTAL INFORMATION INCOME TAX PAID $ 857,765 $ 2,114,059 NON-CASH INVESTING AND FINANCING ACTIVITIES: Payable to DaPing shareholders $ - $ 11,045,999 The accompanying notes are an integral part of these consolidated financial statements. 5 L & L ENERGY, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1. ORGANIZATION AND BASIS OF PRESENTATION Description of Business L & L Energy, Inc. (“L&L” or the “Company”) is a Nevada corporation headquartered in Seattle, Washington.The Company’s China operations are based in Beijing, and its Taiwan operations are based in Taipei. The Company, which was founded 19 years ago in 1995, is an energy company. The Company’s China operations focuses on coal and its Taiwan operations focus on clean energy. For the third quarter ended January 31, 2014, coal sales are generated entirely in China from coal mining, clean coal, coal wholesale and coal washing operations. At the present time, the Company conducts its coal (energy) operations in Yunnan and Guizhou provinces located in Southwest China. As of January 31, 2014, the Company has the following subsidiaries or operations in China: · Kunming Biaoyu Industrial Boiler Co., Ltd (KMC), which owns/controls coal wholesale operations, L&L Coal Partners (the “2 Mines” or “LLC”), which owns/controls two coal mining operations (DaPuAn Mine and SuTsong Mine) and DaPuAn Mine’s coal washing operations; KMC also owns BaoXing Economic Trade Co. which is in wholesale operations, · Yunnan L&L Tai Fung (“Tai Fung”), which owns/controls SeZone County Hong Xing Coal Washing Factory (“Hong Xing”) as well as coal wholesale and distribution operations. It also has access to a third party washing facility which it does not own. Hong Xing has been idled from the end of June 30, 2013. · Wei She Coal Mine (“WeiShe”), · DaXing L&L Co. Ltd., · Guizhou LiWei Coal Co. Ltd., · LaShu Coal Mine (“LaShu”), · LuoZhou Coal Mine (“LuoZhou”), · L&L (Taiwan) Energy Ltd., · Beijing LiWeiJia Energy Technology. Ltd., and · GuiZhou DaFuYuan Coal Co. Ltd. (“DaFuYuan”). Basis of Presentation The consolidated financial statements include the accounts of L & L Energy, Inc. and its affiliates. All intercompany transactions, profits and balances have been eliminated in consolidation. 6 NOTE 2. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Accounting Principles The accompanying unaudited consolidated financial statements of L&L have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s latest Annual Report filed with the SEC onForm 10-K.In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods ending at January 31, 2014 presented have been reflected herein.Theresults of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the financial statements which would substantially duplicate the disclosure contained in the audited financial statements for the most recent fiscal year ended April 30, 2013, as reported in Form 10-K, have been omitted. Principles of Consolidation The fully consolidated financial statements include the accounts of (i) the Company, (ii) its 100% ownership of KMC, DaXing and Guizhou LiWei subsidiaries including coal wholesale, (iii) 80% of operations of LLC (“2 Mines”), (iv) 51% of WeiShe Mine, (v) 98% of TaiFung, and (
